                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                  Case No. 14-cv-03657-SI
                                   8                   Plaintiff,
                                                                                          ORDER RE: APRIL 19, 2019 HEARING
                                   9             v.

                                  10     MICRON TECHNOLOGY, INC., et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court directs the parties to be prepared to address the following questions at the April

                                  14   19, 2019 hearing:

                                  15          1. In the original claim construction briefing, MLC identified structures for the means plus

                                  16             function claims, albeit not specific Micron circuits. Are these claim construction

                                  17             disclosures consistent or inconsistent with the specific structures identified in the Lee

                                  18             Report for the “programming,” “selecting” and “comparing” processes?

                                  19          2. If the Court agrees with Micron that Mr. Lee’s identification of the memory cell as part

                                  20             of the comparator represents a new theory and therefore should be stricken, what is the

                                  21             consequence for this case?

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 18, 2019

                                  25                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  26                                                  United States District Judge
                                  27

                                  28
